     Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WILLIAM GUNNAR TRUITT,

                   Plaintiff,

            -against-                   Civil Action No.: 7:18-cv-08386-NSR-PED
SALISBURY BANK AND TRUST COMPANY;
AND SALISBURY BANCORP, INC.,

                   Defendants.




   MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’ MOTION FOR
                     SUMMARY JUDGMENT




MCCULLOUGH GINSBERG
MONTANO & PARTNERS LLP
122 E 42nd Street, Suite 3505
New York, NY 10168
Tel: (646) 435-0300
Counsel for Plaintiff

COUGHLAN LAW OFFICES, LLP
P.O. Box 72, 22 Hutton St.
Rhinecliff, NY 12574
Tel: (845) 802-6684
Co-counsel for Plaintiff
    Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 2 of 25




                                TABLE OF CONTENTS

1. PRELIMINARY STATEMENT                                                                  1
2. TIMELINE                                                                               1
3. SALISBURY FIRED MR. TRUITT FOR MERELY ANNOUNCING HIS                                   2
    CANDIDACY FOR A POLITICAL POSITION HE WAS NEVER OFFERED
    a. Salisbury Told Mr. Truitt To Choose Between His Job & His Political Activity       2
       (Undisputed)
    b. Mr. Truitt Wanted To Continue Working At Salisbury (Undisputed)                    2
    c. Mr. Truitt’s Political Activity Never Interfered With His Job At Salisbury         3
       (Undisputed)
4. SALISBURY POLICIES REGARDING OUTSIDE EMPLOYMENT AND                                    4
    “POLITICAL ACTIVITIES”
    a. Salisbury Falsely Contends its Policies Prohibit Mr. Truitt’s Political Activity   4
    b. Salisbury’s Policies Prohibit Infringement Upon Employees’ “Political              4
       Activities”
    c. Salisbury’s MLOs Are Not On Call “24/7”                                            5
5. NY STATE ASSEMBLYMEMBERS DO NOT SPEND “AT A MINIMUM 2-4                                6
    DAYS PER WEEK” IN ALBANY “FOR MORE THAN HALF OF THE YEAR.”
6. LAW                                                                                    7
    a. Summary Judgment Standard                                                          7
    b. Mr. Truitt’s Campaign For New York Assembly Was Legal And Protected                7
       Political Activity That Occurred Outside Of Working Hours, Off Of Salisbury’s
       Premises, And Without Use Of Salisbury’s Equipment Or Other Property (All
       Undisputed)
    c. New York Labor Law § 201-d                                                          8
    d. Constructive Discharge                                                              8
    e. Hearsay                                                                             9
7. MR. TRUITT HAS ESTABLISHED ALL FOUR ELEMENTS OF A PRIMA FACIE                          10
    DISCRIMINATION CASE
    a. Mr. Truitt Is A Member Of A Protected Class (Undisputed);                          11
    b. Mr. Truitt Was Performing His Job Satisfactorily (Undisputed);                     11
    c. Mr. Truitt Suffered From An Adverse Employment Action; and                         12
    d. The Adverse Action Occurred Under Circumstances Giving Rise To An Inference        13
       Of Discrimination
8. DAMAGES                                                                                16
    a. Mr. Truitt’s Damages Are Well Supported And Unrefuted                              16
    b. Salisbury’s Allegation Of No Damages Is Unreliable And Unsupported                 17
9. PUNITIVE DAMAGES                                                                       17
    a. Salisbury Falsified Records, Depriving Mr. Truitt Of Multiple Benefits             17
       (Undisputed)
    b. Pilot Non-Discrimination Example                                                   21
10. CONCLUSION                                                                            21




                                         Page 1 of 2
    Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 3 of 25




                            TABLE OF AUTHORITIES

1. New York Labor Law § 201-d                                                           1
2. Fed. R. Civ. P. 56(a); see also Redd v. N.Y. Div. of Parole, 678 F.3d 166, 174 (2d   7
    Cir. 2012)
3. Pinto v. Allstate Ins. Co., 221 F.3d 394, 398 (2d Cir. 2000)                         7
4. Cioffi v. Averill Park Cent. Sch. Dist. Bd. of Educ., 444 F.3d 158, 162 (2d Cir.     7
    2006)
5. Schiano v. Quality Payroll Sys., 445 F.3d 597, 603 (2d Cir. 2006)                    7
6. Shabbir v. Pakistan Int'l Airlines, No. 99 Civ. 5601, 2008 U.S. Dist. LEXIS 27957,   7
    2008 WL 938427, at *3 (E.D.N.Y. Apr. 7, 2008)
7. Green v. Brennan, 136 S. Ct. 1769, 1777 (2016).                                      8
8. Kelly v. Metro-North C. R.R., No. 87 Civ. 5817 (JFK), 1989 U.S. Dist. LEXIS          9
    15025, at *22 (S.D.N.Y. Dec. 18, 1989)
9. U.S. Info. Sys. v. IBEW Local Union No. 3, 2006 (S.D.N.Y. Aug. 1, 2006)               9
10. Fed. R. Evid. 801(d)(2)(D)                                                           9
11. Fed. R. Evid. 805                                                                   10
12. U.S. Info. Sys. v. IBEW Local Union No. 3, 2006 (S.D.N.Y. Aug. 1, 2006)             10
13. Hudson v. Merrill Lynch & Co., Inc., 138 A.D.3d 511, 514 (1st Dep’t 2016)           11
14. Farias v. Instructional Sys., 259 F.3d 91, 101 (2d Cir. 2001)                       20
15. Chauca v. Abraham, 30 N.Y.3d 325, 328, 67 N.Y.S.3d 85, 87, 89 N.E.3d 475, 477       20
    (2017)




                                         Page 2 of 2
        Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 4 of 25




1. PRELIMINARY STATEMENT

            It is undisputed that Salisbury approached Mr. Truitt about ending his career, and not the

other way around. It is also undisputed that Mr. Truitt’s campaign for New York State Assembly

constitutes protected political activity under New York Labor Law § 201-d which occurred outside

of working hours, off Salisbury’s premises, and without the use of any Salisbury equipment or

property. The fact that Mr. Truitt’s protected political activity is the reason he is no longer

employed at Salisbury is also undisputed. For these and other reasons provided and explained

below, Mr. Truitt respectfully requests that Salisbury’s motion be denied in its entirely with

prejudice and any further and additional relief the Court deems appropriate.

2. TIMELINE

            The following is a brief chronology of the key events leading up to Mr. Truitt’s termination.

    April 13, Director of HR and Mr. Truitt’s supervisor asks Mr. Truitt for information about his
    2018      campaign.
    April 16, Mr. Truitt provides Salisbury with detailed information about his campaign for NYS
    2018      Assembly and assures Salisbury it will not interfere with his work.1
    April 23, Director of HR and Mr. Truitt’s supervisors congratulate Mr. Truitt on becoming an
    2018      “an active MLO!” Mr. Truitt excitedly tells his mother he is “not getting fired!”2
    April 27, Salisbury Directors Bassin and Banta (both supporters of Mr. Truitt’s political
    2018      opponent) are informed that a Salisbury “Mortgage Originator” and “Dutchess
              County Legislator” recently announced “his campaign to run for NYS Assembly,”
              in a meeting, the minutes of which state “he must make a decision whether to run
              for office or to continue employment with the Bank.”3
    April 30, Salisbury’s tells Mr. Truitt he must choose between his job and his campaign for
    2018      NYS Assembly.4

1
  Ex. 1, D-000109.
2
  Ex. 2, D-000107; Ex. 3, P000105 (April 23, 2018 text messages between Mr. Truitt and his mother).
3
  Ex. 4, D-001120 at *127 (April 27, 2018 Salisbury Board of Directors Meeting Minutes, first produced on August
22, 2019 only after Salisbury deponents brought these and other responsive unproduced materials to our attention
during depositions). We note that Salisbury contends Mr. Truitt was not identified by name to Directors Bassin and
Banta, a contention that we dispute and discuss infra.
4
  Ex. 6, MacArthur Dep. 28:12-18; Ex. 7, D-000104 (May 1, 2018 email from Mr. Truitt to his supervisors Andrea
MacArthur and Amy Raymond informing them that he was “truly saddened” that Salisbury’s CEO (Rick Cantele) and
Director of Human Resources (Doug Cahill) had “confirmed to me that my employment with Salisbury Bank will not
be continued if I pursue election to the New York State Assembly this November.); Ex. 8, Complaint ¶ 27; Ex. 9, R.
Cantele Dep. 27:16-23.

                                                 Page 1 of 22
        Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 5 of 25




    May 1, Salisbury fires Mr. Truitt and falsely records the date of Mr. Truitt’s termination as
    2018   April 30, 2018, i.e., the day before Mr. Truitt’s benefits went into effect.5

3. SALISBURY FIRED MR. TRUITT FOR MERELY ANNOUNCING HIS CANDIDACY
   FOR A POLITICAL POSITION HE WAS NEVER OFFERED
   a. Salisbury Told Mr. Truitt To Choose Between His Job & His Political Activity
      (Undisputed)

          Salisbury’s documents and witnesses have conclusively established that Salisbury

instructed Mr. Truitt to choose between his job and his political campaign for New York State

Assembly. Salisbury’s Director of Human Resources testified that Mr. Truitt “would have to make

a decision” if he “wanted to continue with his -- with his campaign for the Assembly.”6 Similarly,

when we asked Andrea MacArthur, one of Mr. Truitt’s supervisors, “who told Mr. Truitt that he

needed to choose between his job at Salisbury and his campaign, his political campaign for New

York State Assembly,” she responded “That would be hearsay because I wasn't there in the room,

but I had heard that it was Rick Cantele.”7

      b. Mr. Truitt Wanted To Continue Working At Salisbury (Undisputed)

          Salisbury has not disputed the fact that Mr. Truitt wanted to continue working at Salisbury

or provided any evidence that would enable a jury to conclude Mr. Truitt voluntarily ended his

employment at Salisbury. The May 1, 2018 email from Mr. Truitt that Salisbury remarkably refers

to as a “resignation letter” is not a resignation letter. In that letter, Mr. Truitt states “I know that if

given the chance, I would be able to prove myself that I can be a very successful originator in NYS

even if elected to the State Assembly.”8




5
  These actions are discussed and evidenced throughout this memorandum.
6
  Ex. 10, Cahill Dep. 85:16-19. Similarly, when Mr. Cahill was asked “Did you ever tell Mr. Truitt that he needed to
choose between his job at Salisbury and his campaign for New York State Assembly,” he responded, “I told him we
needed a decision as to what he was going to do by that Tuesday,” i.e., May 1, 2018. Id. at 90:6-11.
7
  Ex. 6, MacArthur Dep. 28:12-18.
8
  Ex. 11, D-000103 (complete copy of the May 1, 2018 email that Salisbury falsely calls a resignation letter).

                                                  Page 2 of 22
       Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 6 of 25




         When one of Mr. Truitt’s two supervisors, Andrea MacArthur, was asked “Did Mr. Truitt

ever indicate to you that he wanted to end his Salisbury employment,” she responded “No.”9

         Notably, on the same day that Salisbury falsely claims Mr. Truitt “voluntarily resigned,”

Mr. Truitt sent an email to both of his supervisors explaining why he was being fired and who was

firing him in substantial detail.10 Specifically, Mr. Truitt stated:

                  Hi Amy and Andrea, I am truly saddened to say that after multiple
                  discussions with Doug Cahill and after meeting with Rick Cantele
                  yesterday, it has been confirmed to me that my employment with
                  Salisbury Bank will not be continued if I pursue election to the New
                  York State Assembly this November. . . . I truly wish this did not
                  have to be the outcome, because I grew to really appreciate the
                  business we do, and I enjoyed all the great people I worked with.

     c. Mr. Truitt’s Political Activity Never Interfered With His Job At Salisbury
        (Undisputed)

         It is undisputed that Mr. Truitt’s political activity never interfered with his work at

Salisbury, which Salisbury witnesses have confirmed.11 For example, when Salisbury CEO Rick

Cantele was asked if he had any “knowledge of Mr. Truitt's campaigning interfering with his

ability to do his job at Salisbury,” Mr. Cantele, who was closely involved with Mr. Truitt’s

termination, responded “No.”12 This is not an outlier. To date, Salisbury has produced zero

testimony or evidence indicating Mr. Truitt’s political activity interfered with his work for

Salisbury.




9
  Ex. 6, MacArthur Dep. 28:8-11.
10
   Ex. 7, D-000104 (May 1, 2018 email from Mr. Truitt to supervisors MacArthur and Raymond).
11
   We also note that, although false and misleading overall, ¶ 53 of Salisbury’s Statement of Undisputed Material Facts
also confirms Mr. Truitt’s campaign never interfered with his job (“Although the Bank may have had to make a
decision whether to terminate Truitt’s employment if his campaigning interfered with his employment at the Bank or
if Truitt was elected to office . . . .”).
12
   Ex. 9, R. Cantele Dep. 31:21-25.

                                                   Page 3 of 22
       Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 7 of 25




4. SALISBURY POLICIES REGARDING OUTSIDE EMPLOYMENT AND
   “POLITICAL ACTIVITIES”
   a. Salisbury Falsely Contends its Policies Prohibit Mr. Truitt’s Political Activity

        Although any policies prohibiting the protected political activity at issue in this case would

be unlawful, Salisbury’s policies did not even prohibit Mr. Truitt from engaging in the protected

political activity at issue in this case. The outside employment policy in Salisbury’s Employee

Handbook only purports to apply “[i]f you wish to accept a position.”13 Salisbury’s Director of

Human Resources, Doug Cahill, also confirmed Salisbury’s policies do not govern employees who

merely apply for or interview for outside employment. Specifically, when we asked Mr. Cahill if

“it’s your testimony that it violates bank policy to apply for or interview for a role outside of

Salisbury without first seeking approval from Salisbury management,” he responded “No. I

wouldn’t go that far to say it violates policy.”14 Accordingly, even Salisbury agrees its policies

did not require Mr. Truitt to apply for permission to apply for a role outside of Salisbury (e.g.,

NYS Assembly).

     b. Salisbury’s Policies Prohibit Infringement Upon Employees’ “Political Activities”

        Salisbury’s own Employee Handbook also prohibits the discriminatory and retaliatory

actions Salisbury took against Mr. Truitt. Specifically, Salisbury’s Employee Handbook states:15

                Nothing in this policy (or any other Bank policy) will be
                implemented or should be interpreted in any manner so as to prohibit
                or inhibit employees from engaging in any lawful activities through
                social media, including exercising any rights they may have to
                engage in protected concerted activity or political activities.




13
   Ex. 12, D-000123 at *159 (Salisbury Employee Handbook) (emphasis added).
14
   Ex. 10, Cahill Dep. 84:6-12.
15
   Ex. 12, D-000123 at *164 (Salisbury Employee Handbook).

                                               Page 4 of 22
      Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 8 of 25




        Mr. Truitt reviewed the sections of the Employee Handbook regarding outside employment

and social media usage prior to announcing his campaign and confirmed it would not violate

Salisbury’s policies.16

     c. Salisbury’s MLOs Are Not On Call “24/7”

        Salisbury’s full-time Mortgage Loan Originators (MLOs) are 100% commissioned,

generally need to work when their clients are not busy working, and are not required to work all

business hours.17 Salisbury cites no evidence or testimony in support of its new and false claim

that Salisbury MLOs “are expected to be responsive and on-call to client needs 24/7.”18 The

unsupported nature of that new representation, which we never had an opportunity to discuss

during the depositions of Salisbury’s two full-time MLOs, is established by Salisbury’s own

documents. For example, another full-time Salisbury MLO recently received a “Proficient” mark

in the “CUSTOMER RELATIONS” section of his formal performance review after he “improved

his follow up times with leads within 24 hours or receipt,” i.e., Salisbury’s “24/7” argument is

clearly not the standard that Salisbury actually imposes.19 Notably, that same MLO’s Performance

Appraisal for the prior year stated his customer relations performance was unacceptable, noting he

“need[ed] to follow up with leads within 24 hours of receipt.”20

        Finally, and most importantly, if Salisbury’s biologically impossible “on-call . . . 24/7”

argument were endorsed by a court, it would void and immunize employers from New York Labor

Law § 201-d liability, because all political activities take time, § 201-d only protects “political




16
   Ex. 13, Truitt Declaration ¶ 8.
17
   Ex. 13, Truitt Declaration ¶ 18-19.
18
   Salisbury Br. at 2.
19
   Ex. 14, D-000981 at *983 (MLO Keven Cantele’s 2017 Performance Appraisal).
20
   Ex. 15, D-000992 at *994 (MLO Keven Cantele’s 2016 Performance Appraisal) (emphasis added).

                                               Page 5 of 22
      Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 9 of 25




activities outside of working hours,” and accordingly, if courts allowed employers to defend

themselves by claiming all hours are working hours, no political activities would be protected.

5. NY STATE ASSEMBLYMEMBERS DO NOT SPEND “AT A MINIMUM 2-4 DAYS
   PER WEEK” IN ALBANY “FOR MORE THAN HALF OF THE YEAR.”
        Salisbury claims that, “Upon review of the state Assembly calendar provided by Truitt, it

became clear that Truitt would be required to spend at a minimum 2-4 days per week - 60 business

days – in Albany for more than half of the year.”21 Every part of that statement is false,

unsupported by the testimony Salisbury cites,22 and unsupported by the New York State

Legislative Session Calendar to which Salisbury refers.23 No reasonable jury could conclude that

January 3, 2018 to June 20, 2018 is “more than half of the year,” or conclude Mr. Truitt “would

be required to spend at a minimum 2-4 days per week” in Albany based upon the calendar

Salisbury references as its source, which includes three weeks with zero session days and one week

with only one session day.24

        Every aspect of that claim by Salisbury is also false because Mr. Truitt has never been

offered or held a NYS Assembly position. Nonetheless, even if every part of that objectively false

claim by Salisbury were true, NYS Assembly sessions often last no more than one to two hours,

and rarely reach a half day in length.25 We also note that Salisbury provided Mr. Truitt with “three

weeks of vacation and then one week of personal time,”26 which, had Mr. Truitt been elected,

would have been more than enough time for him to attend every single Assembly session (which

most Assemblymembers do not do).



21
   Salisbury Br. at 7.
22
   ¶ 35 of Salisbury’s Statement of Undisputed Material Facts cites Ex. 16, Truitt Dep. “at 89:5-90:16” and Ex. 10,
Cahill Dep. at “50:6-52:6” in support of that assertion.
23
   Ex. 1, D-000109 at *112 (2018 New York State Legislative Session Calendar).
24
   Ex. 1, D-000109 at *112 (2018 New York State Legislative Session Calendar).
25
   Ex. 13, Truitt Declaration ¶ 11.
26
   Ex. 10, Cahill Dep. 61:11-18.

                                                  Page 6 of 22
     Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 10 of 25




6. LAW
   a. Summary Judgment Standard
       Summary judgment is only proper when, construing the evidence in the light most

favorable to the non-movant, “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Redd v. N.Y. Div. of

Parole, 678 F.3d 166, 174 (2d Cir. 2012).

       The function of the courts is to decide “whether, after resolving all ambiguities and drawing

all inferences in favor of the non-moving party, a rational juror could find in favor of that party.”

Pinto v. Allstate Ins. Co., 221 F.3d 394, 398 (2d Cir. 2000). The role of the court is not to “weigh

the evidence and determine the truth of the matter but to determine whether there is a genuine issue

for trial.” Cioffi v. Averill Park Cent. Sch. Dist. Bd. of Educ., 444 F.3d 158, 162 (2d Cir. 2006)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

       Notably, the Second Circuit has made it clear that “an extra measure of caution is merited”

when considering summary judgment in discrimination cases because “direct evidence of

discriminatory intent is rare” and “often must be inferred from circumstantial evidence.” Schiano

v. Quality Payroll Sys., 445 F.3d 597, 603 (2d Cir. 2006).

   b. Mr. Truitt’s Campaign For New York Assembly Was Legal And Protected Political
      Activity That Occurred Outside Of Working Hours, Off Of Salisbury’s Premises,
      And Without Use Of Salisbury’s Equipment Or Other Property (All Undisputed)

       “When a plaintiff submits evidence demonstrating that his termination was improperly

based on his outside political activities, defendant bears the burden of coming forth with admissible

evidence showing that plaintiff’s political affiliations and activities did not play a substantial part

in its decision.” Shabbir v. Pakistan Int'l Airlines, No. 99 Civ. 5601, 2008 U.S. Dist. LEXIS 27957,

2008 WL 938427, at *3 (E.D.N.Y. Apr. 7, 2008) (quoting Baker v. City of Elmira, 271 A.D.2d




                                            Page 7 of 22
      Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 11 of 25




906, 707 N.Y.S.2d 513, 515 (App. Div. 2000)). To date, Mr. Truitt’s protected political activities

are the only reason Salisbury has provided for terminating Mr. Truitt’s employment.

     c. New York Labor Law § 201-d

N.Y. Labor Law § 201-d(2) provides that:

                   [I]t shall be unlawful for any employer or employment agency to . .
                   . discharge from employment or otherwise discriminate against an
                   individual in compensation, promotion or terms, conditions or
                   privilege or employment because of . . . an individual’s political
                   activities outside of working hours, off of the employer’s premises
                   and without use of the employer’s equipment or other property, if
                   such activities are legal.

          When an individual’s political activities occur outside of working hours, off of the

employer’s premises, and without use of the employer’s equipment or other property, which are

undisputed facts in this litigation, it becomes “unlawful” to “discharge” or “discriminate against”

such an employee for “running for public office,” which is the first of three specific types of

political activities that § 201-d protects.27 Accordingly, this is an independent basis for both

finding a violation of § 201-d and denying the entirely of Salisbury’s motion with prejudice.

     d. Constructive Discharge

          To the extent Salisbury is allowed to continue arguing Mr. Truitt was not fired, we note

that “a claim that an employer constructively discharged an employee is no different from a claim

that an employer actually discharged an employee.” Green v. Brennan, 136 S. Ct. 1769, 1777

(2016).




27
  N.Y. Lab. Law § 201-d(1)(a) (“‘Political activities’ shall mean (i) running for public office, (ii) campaigning for a
candidate for public office, or (iii) participating in fund-raising activities for the benefit of a candidate, political party
or political advocacy group[.]”).

                                                      Page 8 of 22
      Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 12 of 25




         The unlawful ultimatum between Mr. Truitt’s job and political activity that Salisbury

imposed is something the Southern District has already addressed at the summary judgment stage.

“Kelly’s allegation of constructive discharge is supported by evidence that she was given a choice

between termination and acceptance of a less prestigious position coupled with a salary decrease.

In the easy first-stage requirement of posing a prima facie case, Kelly has demonstrated that she

was constructively discharged.” Kelly v. Metro-North C. R.R., No. 87 Civ. 5817 (JFK), 1989 U.S.

Dist. LEXIS 15025, at *22 (S.D.N.Y. Dec. 18, 1989). Accordingly, Salisbury’s offer to fire (cf.

demote) Mr. Truitt would unquestionably fulfill the requirements for a prima facie constructive

discharge at this stage.

     e. Hearsay

         Mr. Bassin’s statement that he was not comfortable with Mr. Truitt being a Salisbury

employee and candidate for NYS Assembly,28 as independently relayed to Mr. Truitt by Mr. Cahill

and Mr. Cantele, is not hearsay pursuant to Fed. R. Evid. 801(d)(2)(D). “Statements by a party’s

employees offered against the party are not hearsay so long as the statements concern a matter

within the scope of employment and are made during the term of employment.” U.S. Info. Sys. v.

IBEW Local Union No. 3, 2006 (S.D.N.Y. Aug. 1, 2006). Meetings regarding Mr. Truitt’s political

campaign and Salisbury’s decision to force Mr. Truitt to “make a decision whether to run for office

or to continue employment with the Bank” were matters that Messrs. Bassin, Cantele, and Cahill’s

Salisbury employment or agency relationship.29 Specifically, Messrs. Bassin, Cantele, and Cahill



28
  Ex. 8, Complaint ¶ 28.
29
   Ex. 4, D-001120 at *127 (April 27, 2018 Salisbury Board of Directors Meeting Minutes listing Art Bassin, Rick
Cantele as “present.”). Similarly, Mr. Cahill’s involvement in Salisbury’s decision to make Mr. Truitt choose between
his job and political activity is not in dispute. Among other evidence of Mr. Cahill’s involvement discussed throughout
this brief, it is undisputed that Mr. Cahill drafted Ex. 5, D-0000415, a memorandum from Mr. Cahill to Art Bassin’s
Human Resources and Compensation Committee regarding Mr. Truitt’s “State Assembly campaign and position” at
Salisbury.

                                                   Page 9 of 22
           Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 13 of 25




were all involved with evaluating Mr. Truitt’s NYS Assembly campaign specifically, and the

propriety of outside employment by Salisbury employees generally, at the time of Mr. Bassin’s

statement.30

            Salisbury’s characterization of Mr. Bassin’s statement as inadmissible double hearsay

similarly cannot withstand Fed. R. Evid. 805, which “permits hearsay within hearsay to be

admitted as long as each part of the combined statements conforms with an exception to the hearsay

rule provided in these rules.” U.S. Info. Sys. v. IBEW Local Union No. 3, 2006 (S.D.N.Y. Aug. 1,

2006). Accordingly, Mr. Bassin’s statement is admissible.

            Furthermore, although the additional statement by both Mr. Bassin and Mr. Cahill that Mr.

Truitt would not have time to be a Salisbury employee and NYS Assemblymember also would not

be hearsay for the reasons stated above, that statement does not even satisfy the basic definition of

hearsay set forth in Fed. R. Evid. 801(c), which defines hearsay as a “statement that: (1) the

declarant does not make while testifying at the current trial or hearing; and (2) a party offers in

evidence to prove the truth of the matter asserted in the statement.” We are not offering the

statement by both Mr. Bassin and Mr. Cahill that Mr. Truitt would not have had time to be a

Salisbury employee and a NYS Assemblymember for the truth of the matter asserted therein. In

fact, Mr. Truitt always has and continues to dispute the veracity of that statement, which we are

not offering to prove the truth of the matter asserted therein and are only offering for the purpose

of explaining Salisbury’s subsequent conduct.

7. MR. TRUITT HAS ESTABLISHED ALL FOUR ELEMENTS OF A PRIMA FACIE
   DISCRIMINATION CASE
            To establish a prima facie case of discrimination, Plaintiff must show that: (1) he is a

member of a protected class; (2) he was performing his job satisfactorily; (3) he suffered from an


30
     Id.

                                             Page 10 of 22
      Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 14 of 25




adverse employment action; and (4) the adverse action occurred under circumstances giving rise

to an inference of discrimination. Hudson v. Merrill Lynch & Co., Inc., 138 A.D.3d 511, 514 (1st

Dep’t 2016).

     a. Mr. Truitt Is A Member Of A Protected Class (Undisputed);

        The protected nature of Mr. Truitt’s political activity is undisputed and discussed supra.

     b. Mr. Truitt Was Performing His Job Satisfactorily (Undisputed);

        The fact that Mr. Truitt performed his job satisfactorily is undisputed and corroborated by

both of Mr. Truitt’s supervisors. It also remains undisputed that Mr. Truitt’s political activity

never interfered with his work. Mr. Truitt’s supervisors provided positive written and oral

feedback to Mr. Truitt on multiple occasions. Andrea MacArthur testified that she gave Mr. Truitt

“positive feedback regarding his performance at Salisbury” approximately “five” times, and Amy

Raymond described Mr. Truitt as a “personable, eager to learn, pleasant” employee whose

“interactions with other employees within the department were pleasant.”31 After Mr. Truitt’s first

meeting with a potential homebuyer as a Salisbury MLO, Amy Raymond emailed Mr. Truitt to

tell him “I thought you did a great job.”32

        Those on-the-job evaluations of Mr. Truitt’s performance are in perfect alignment with the

way Ms. Raymond summarized Mr. Truitt’s qualifications after herself, Ms. MacArthur, and

Salisbury’s Director of Human Resources interviewed Mr. Truitt:33

                Doug sat down with will and immediately picked up on his ability
                to network and sales personality. He was the youngest person ever
                elected to the Dutchess county legislature. Hyde Park and
                Poughkeepsie is his current district and he is a Marist grad. Young,
                polished, and not afraid to network. ½ the battle for and originator

31
   Ex. 17, Raymond Dep. 20:23-21:7.
32
   Ex. 18, D-0000969.
33
   Ex. 19, D-000116.

                                              Page 11 of 22
      Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 15 of 25




                  and the hardest part to teach (self-motivation). . . . We also were
                  very comfortable with his ability to learn and understanding of
                  regulations. Self-confidence, name recognition and business
                  contacts are important aspects of the role, and Will seems to have
                  them all.
     c. Mr. Truitt Suffered From An Adverse Employment Action; and

         Salisbury callously terminated Mr. Truitt for engaging in political activity that was

protected by New York Labor Law and Salisbury’s own employment policies, as discussed and

evidenced supra. Furthermore, Salisbury failed to state or even suggest Mr. Truitt voluntarily

resigned in any part of its Answer or the 11 defenses asserted therein, 34 and such a defense should

be waived, as it would be unfairly prejudicial to allow such a material shift in Salisbury’s defense

strategy when Salisbury’s Answer actually suggests Mr. Truitt was terminated. Specifically,

Salisbury’s operative Answer states “Defendants employed Plaintiff on an at-will basis and,

therefore, could terminate or change the conditions of his employment at any time, with or without

prior notice.”35

         After repeatedly asking Salisbury’s counsel to identify correspondence that they began

characterizing as a resignation letter several months into this litigation, Salisbury finally identified

D-000020, which is an email from Mr. Truitt to Andrea MacArthur on the last day of his

employment.36 Notably, Andrea MacArthur testified under oath that she never saw a resignation

letter from Mr. Truitt,37 and no part of Mr. Truitt’s email produced at D-000020 indicates an intent

to resign, which further corroborates Mr. Truitt’s contention that he was fired.




34
   Ex. 20, Answer to Complaint.
35
   Ex. 20, Answer to Complaint at 7.
36
   Ex. 21, D-000020.
37
   Ex. 6, MacArthur Dep. 28:5-7 (“Q So you didn't receive a letter of resignation? A Correct.”).

                                                  Page 12 of 22
      Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 16 of 25




     d. The Adverse Action Occurred Under Circumstances Giving Rise To An Inference Of
        Discrimination
        When Mr. Truitt asked why he was being forced to choose between keeping his job and

continuing his political campaign, two of the Salisbury executives who were effectuating Mr.

Truitt’s termination informed him that a Salisbury Director named Art Bassin was not comfortable

with Mr. Truitt being an employee of the bank and candidate for that office (i.e., the political office

held by Art Bassin’s friend, a politician named Didi Barrett).38

        Salisbury was also fully aware of the fact that Mr. Bassin is an elected Democratic official

in Columbia County and, upon information and belief, also knew he was a financial supporter of

the NYS Assemblymember Mr. Truitt was running against at the time of Mr. Truitt’s termination.

Notwithstanding Salisbury’s actual knowledge of this information, Salisbury allowed Mr. Bassin

to engage in flagrant discrimination against Mr. Truitt’s political activity and Republican run for

NYS Assembly in contravention of N.Y. Labor Law § 201-d.

        Those circumstances alone support an inference of discrimination, however, there are also

two Salisbury documents that further corroborate and support Mr. Truitt’s contention that the real

reason for his termination was his protected political activity.

        It is undisputed that Art Bassin is the Chairman of the Salisbury committee responsible for

evaluating outside employment by Salisbury employees and a long-time financial supporter and

friend of the politician Mr. Truitt was running against. Specifically, Art Bassin is a member of

Salisbury’s Board of Directors and the Chairman of Salisbury’s Human Resources and

Compensation Committee. Salisbury’s brief states that, “In determining whether to approve . . .

outside employment, the appropriate Board of Directors . . . shall consider all relevant factors.”39



38
   Ex. 16, Truitt Dep. 101:21-24 (Mr. Truitt indicating Art Bassin “wasn't comfortable with this, for myself running
for this position and working for the bank.”).
39
   Salisbury Br. at 17.

                                                 Page 13 of 22
      Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 17 of 25




Accordingly, the “appropriate” part of Salisbury’s Board must refer to the Board’s Human

Resources and Compensation Committee, which evaluates outside employment, and includes

Directors George Banta and Art Bassin, who are both Didi Barrett donors, among its 5-6

members.40

         The minutes from an April 27, 2018 Salisbury Board of Directors Meeting regarding Mr.

Truitt’s political activity and Salisbury’s plan to force Mr. Truitt to lose his job or his campaign

for NYS assembly indicate that Art Bassin and George Banta were both at that meeting.41

Although the meeting minutes do not include Mr. Truitt’s name, they identify him as a “Mortgage

Originator” who is “currently serving as a Dutchess County Legislator” and recently announced a

“campaign to run for NYS Assembly.” The section of the meeting minutes dedicated to Mr.

Truitt’s political activity concludes by stating “he must make a decision whether to run for office

or to continue employment with the Bank.”42

         Additionally, although Mr. Cahill now claims it was never sent, it is undisputed that Mr.

Cahill wrote a memorandum dated April 27, 2018 to the Human Resources and Compensation

Committee that Art Bassin directs, stating “William Truitt . . . has recently informed us that he’s




40
   Salisbury’s website and document productions differ slightly in the number of members on the HR/Comp.
Committee, but all sources and parties agree that Didi Barrett supporters Art Bassin and George Banta do and did sit
on this Committee at all relevant times.
41
   Ex. 4, D-001120.
42
   Ex. 4, D-001120 at *127 (April 27, 2018 Salisbury Board of Directors Meeting Minutes, first produced on August
22, 2019 only after Salisbury deponents brought these and other repeatedly requested, adverse, and improperly
withheld materials to our attention during depositions). We also note that we have been unable to obtain or
meaningfully question Salisbury witnesses regarding various types of evidence to date. For example, one Salisbury
witness informed us she was never even asked about a specific text message on her phone, despite our repeated
requests to Salisbury Counsel for one specific and relevant message from her phone. Salisbury has also refused to
produce or provide any information regarding missing emails regarding an April 26, 2018 meeting about Mr. Truitt’s
political activity, which we have repeatedly requested. That request is based in part on an April 30, 2018 email
between Mr. Truitt’s Salisbury supervisors Amy Raymond and Andrea MacArthur produced at D-0000796 that says
“I emailed Doug [Cahill] to let us know” about an April 26, 2018 meeting Doug had with Mr. Truitt regarding Mr.
Truitt’s political activity. Salisbury has neither produced nor explained the reason for its failure to produce any part
of that clearly relevant and repeatedly requested responsive correspondence.

                                                   Page 14 of 22
     Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 18 of 25




running for the NY State Assembly in November.”43 Doug Cahill authenticated that memorandum

during his July 22, 2019 deposition.44 Interestingly, two days later, Art Bassin denied ever having

seen or received that memorandum during his deposition, and further indicated he had never even

heard of Mr. Truitt before this litigation. Mr. Bassin did nonetheless confirm that he does review

“memoranda that are provided to the HR/Comp Committee in a timely manner” before Board

meetings.45 Shortly after that contradiction between Mr. Bassin and Mr. Cahill’s testimony, on

August 2, 2019, Salisbury’s counsel informed us that Mr. Cahill wanted to “correct[]” his

testimony to indicate the memorandum he wrote regarding Mr. Truitt “was never provided to the

HR Compensation Committee.”

        Notwithstanding this remarkable compilation of evidence regarding Art Bassin’s

knowledge of Mr. Truitt’s campaign for New York State Assembly and involvement in the

decision to terminate Mr. Truitt, Salisbury continues to claim that Directors Bassin and Banta had

nothing to do with Mr. Truitt’s termination, and that Director Bassin had never even heard of Mr.

Truitt before this litigation. Although not required to prevail at this or any stage of this litigation,

the overwhelming volume of evidence regarding Mr. Bassin’s involvement in Mr. Truitt’s

termination corroborates the well-substantiated nature of Mr. Truitt’s core allegations of

discriminatory and retaliatory conduct by Salisbury.

        Finally, Salisbury’s flagrant falsification of Mr. Truitt’s discharge date and elimination of

multiple employment benefits for Mr. Truitt, discussed infra, provides further support for Mr.

Truitt’s claims of discrimination and retaliation.




43
   Ex. 5, D-0000415 (Memorandum from Doug Cahill to Art Bassin’s HR/Comp Committee dated April 27, 2018).
44
   Ex. 10, Cahill Dep. 38:20-24 (“Q. Does P-32 [D-0000415] look like a true and accurate copy of a memorandum
that you sent to HR/Compensation Committee on April 27, 2018? A. Yes.”).
45
   Ex. 22, Bassin Dep. 33:19-34:1.

                                              Page 15 of 22
      Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 19 of 25




8. DAMAGES
   a. Mr. Truitt’s Damages Are Well Supported And Unrefuted

        A true and accurate copy of Mr. Truitt’s expert report, which details the types of Mr. Truitt

has and continues to endure as a direct result of his termination, is attached.46

        Although Mr. Truitt was an active full-time MLO, Salisbury claims Mr. Truitt was a low-

level employee who never completed his training, implying he would make no more than $16.83

per hour at any point in his career.            Fortunately, countless documents in Salisbury’s own

productions explicitly state and confirm Mr. Truitt was an active non-trainee MLO at the time of

his termination.47 For example, Salisbury’s Director of Human Resources sent an email to the

“EntireBank” email distribution when Mr. Truitt was hired, introducing him as a “two-term

Dutchess County Legislator” who “has accepted a Mortgage Originator position in our Riverside

Division,” noting Mr. Truitt “will be responsible for mortgage originations in Dutchess, Ulster and

Orange Counties.”48 Salisbury’s Director of Human Resources also congratulated Mr. Truitt on

becoming a fully licensed and active MLO in an April 23, 2018 email to Mr. Truitt and his

supervisors, which read “Hi Will – congratulations – you’re now an active MLO!”49 Mr. Truitt

responded “AWESOME!!!                ,” and just six minutes later, Mr. Truitt sent his mother a text

message that read “Looks like I’m not getting fired! They emailed me to congratulate me that I

have received my mortgage license! I have my first actual client tomorrow in Newburgh.”50 Mr.

Truitt’s supervisors also received the message from Mr. Cahill indicating Mr. Truitt was an active

MLO, and independently responded “Awesome!!!!!” and “Great!”.51

46
   Ex. 31, Expert report of Kris Kucsma dated August 30, 2019.
47
   Ex. 23, Salisbury documents identifying Mr. Truitt as a non-trainee Mortgage Loan Originator including D-000024,
D-000034, D-000035, D-000036, D-000054, D-000107-108 (confirming Salisbury registered Mr. Truitt as an
“Active” “MLO” with the Federal Deposit Insurance Corporation as of “4/16/2018”), and D-0000449.
48
   Ex. 24, D-000065.
49
   Ex. 2, D-000107.
50
   Ex. 3, P000105 (April 23, 2018 text messages between Mr. Truitt and his mother).
51
   Ex. 2, D-000107.

                                                 Page 16 of 22
      Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 20 of 25




        One of Mr. Truitt’s supervisors also told him he “did a great job” with his client in

Newburgh shortly thereafter.52 Accordingly, Salisbury’s self-serving claims that Mr. Truitt was

not an MLO lack any factual basis or credibility.

     b. Salisbury’s Allegation Of No Damages Is Unreliable And Unsupported

        Salisbury's expert report includes a series of inappropriate non-economic vocational

opinions and damages calculations that are based on unsupported and apparently biased

assumptions, e.g., that Mr. Truitt’s Salisbury career would have ended by no later than 2023 in any

event. Also concerning is the biased and objectively false conclusion in Salisbury's expert report

that Mr. Truitt was not entitled to or deprived of any type of benefits, discussed supra.

Accordingly, to the extent Salisbury’s reply to this memorandum relies upon any of the

calculations or ultimate conclusions set forth in its expert report, they should be excluded from

consideration.

9. PUNITIVE DAMAGES
   a. Salisbury Falsified Records, Depriving Mr. Truitt Of Multiple Benefits (Undisputed)
        It is undisputed that Salisbury falsified Mr. Truitt’s termination date in numerous records

and that Salisbury’s backdating of Mr. Truitt’s termination prevented him from receiving multiple

employment benefits. Depicted below is one of many examples from Mr. Truitt’s personnel file

showing that Salisbury backdated Mr. Truitt’s termination to the day before the “Effective Date”

of his benefits:53




52
  Ex. 18, D-0000969.
53
   Ex. 25, D-000022, D-000024 (depicted), D-000034, D-000054, and D-0000449 (Examples of Salisbury records
falsely stating that Mr. Truitt’s employment ended the day before his employment benefits went into effect.).

                                              Page 17 of 22
      Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 21 of 25




        Specifically, although the fact that Mr. Truitt’s employment ended on May 1, 2018 is no

longer in dispute,54 Salisbury falsely recorded and continued to represent the date of Mr. Truitt’s

termination as April 30, 2018 for more than one year, until Salisbury’s witnesses declined to

perjure themselves, and admitted that it was actually not until May 1, 2018 that Mr. Truitt’s

employment ended.55

        It is undisputed that the effective start date for multiple of Mr. Truitt’s employment benefits

was May 1, 2018.56 To date, Salisbury has not provided any logical or benign explanation for its

flagrant falsification of Mr. Truitt’s termination date, which strongly suggests Salisbury’s conduct

was malicious, retaliatory, and discriminatory. Similarly, Salisbury still has not retracted or

corrected its false, misleading, and disparaging emails regarding the date and nature of Mr. Truitt’s

departure, such as an email to the entire bank indicating Mr. Truitt voluntarily “resigned his

Mortgage Originations position” in order to “pursue his political ambitions.”57

        Even more concerning is the fact that Salisbury’s expert economist appears to be

knowingly using this falsified April 30, 2018 termination date in his calculations and in support of



54
   Salisbury Br. at 4.
55
   Ex. 17, Raymond Dep. 60:15-19 (Q. “it's your understanding that May 1, 2018, was the last day of Mr. Truitt's
employment; is that correct?” A. “Correct.”); Ex. 9, R. Cantele Dep. 101:23-102:2 (Q. “Mr. Truitt's Salisbury
employment ended May 1, 2018, correct?” A. “I would say that's correct.”).
56
   Ex. 23, D-000024 (list of Mr. Truitt’s employment benefits with an “Effective Date” of “5/1/2018” and falsified
“Termination Date” of “4/30/2018”).
57
   Ex. 27, D-000018.

                                                Page 18 of 22
      Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 22 of 25




his contention that Mr. Truitt was not “entitled to any benefits from Salisbury at the time of his

departure,” even though Salisbury’s expert memorialized his knowledge of the fact that Mr.

Truitt’s employment ended “on May 1, 2018” in his report, which acknowledges “economic loss

damages in an alleged wrongful termination case should also be inclusive of any benefits the

employee was eligible to receive at the time of termination.”58 When we asked Salisbury’s expert

to explain why he was using different termination dates for different calculations in his report, he

could not provide anything resembling a coherent answer.59 Finally, when we asked Salisbury’s

expert if any aspect of his analysis would be affected by using a May 1, 2018 termination date

instead of an April 30, 2018 termination date, he responded “yeah, it might change C1 if it had

been in May.”60 C1 is a paragraph in Salisbury’s expert’s report in which Salisbury’s expert falsely

concludes Mr. Truitt “did not suffer a loss of benefits.”61

         Even if an award of punitive damages did require a showing that Salisbury “intentionally

discriminated . . . in the face of a perceived risk that these actions are prohibited by law,” as

Salisbury claims,62 we presume that Salisbury’s Human Resources department certainly knows

that it is illegal to falsify the date of an employee’s termination to prevent them from receiving any

type of earned compensation, such as the benefits Mr. Truitt had earned as of May 1, 2018.

Furthermore, Salisbury’s brief does not accurately summarize the Farias opinion, which also states

“[a]s an alternative to proving that the defendant knew it was acting in violation of federal law,




58
   Ex. 28, 2019.09.30 Salisbury Bank's Expert Report by Donald J. Musso at 5-6, 21, and 41.
59
   Ex. 29, Musso Dep. 27:15-31:22 (denying Mr. Truitt’s eligibility for benefits with no cognizable basis); 49:20-51:5
(apparently claiming Mr. Truitt’s employment ended on two different dates, stating Mr. Truitt’s “official date of
resignation would have been April -- Monday April 30. That means on May 1 would have been his first day of
separation of employment which is what I do say, so I do stand by my document.”).
60
   Ex. 29, Musso Dep. 85:12-86:10.
61
   Ex. 28, September 30, 2019 Salisbury Expert Report by Donald J. Musso at 6.
62
   Salisbury Br. at 24, citing Farias v. Instructional Systems, Inc., 259 F.3d 91, 101-102 (2d Cir. 2001).

                                                  Page 19 of 22
     Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 23 of 25




egregious or outrageous acts may serve as evidence supporting an inference of the requisite evil

motive.” Farias v. Instructional Sys., 259 F.3d 91, 101 (2d Cir. 2001).

       Although we contend that Salisbury’s conduct in this case is sufficient to satisfy even the

punitive damages standard as stated in Salisbury’s brief, we also note that the New York Court of

Appeals has also addressed and characterized the Farias standard relied upon by Salisbury as

follows:

               Farias v Instructional Sys., Inc. (259 F3d 91 [2d Cir 2001]) failed to
               engage in the analysis required for New York City Human Rights
               Law (City HRL) purposes; a limitation of punitive damages to
               circumstances where a reckless disregard for the risk of violating the
               City HRL has been shown is too narrow a standard; alternatives that
               better fulfill the uniquely broad purposes of the City HRL are
               available.

Chauca v. Abraham, 30 N.Y.3d 325, 328, 67 N.Y.S.3d 85, 87, 89 N.E.3d 475, 477 (2017)

       In fact, the N.Y. Court of Appeals in Chauca actually notes that the “Second Circuit has,

by certified question, asked us to determine the applicable standard” for punitive damages, and the

Chauca court concluded “plaintiff is entitled to punitive damages where the wrongdoer’s actions

amount to willful or wanton negligence, or recklessness, or where there is ‘a conscious disregard

of the rights of others or conduct so reckless as to amount to such disregard.’” Id. at 329.

       Although the conduct by Salisbury, discussed supra, constitutes a colorable claim for

punitive damages under any of the standards proffered in this litigation, Chauca is the standard

that should be applied in this case. Accordingly, because Mr. Truitt has properly plead and

evidenced a strong case for punitive damages under Chauca, Mr. Truitt’s punitive claims must

survive summary judgment.




                                           Page 20 of 22
      Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 24 of 25




     b. Pilot Non-Discrimination Example

         Salisbury closes its brief by stating that its treatment of Mr. Truitt “would be the same” if

he were “seeking outside employment for a position as a pilot, handyman or state

assemblyperson,” and “[a]ccordingly, Plaintiff cannot establish that the Bank acted with malice

towards him and, therefore, his claim for punitive damages should be dismissed.”63 It is not very

often that the veracity of self-serving hypotheticals of this type can be evaluated objectively, but

this is one of those cases. Interestingly, the ostensibly non-discriminatory Human Resources

committee that Art Bassin runs for Salisbury considered this exact hypothetical less than one

month after Mr. Truitt’s termination. Specifically, Mr. Bassin and his committee considered and

“unanimously approved” another Salisbury employee’s actual (cf. sought) outside employment as

a “Pilot” on May 25, 2018.64 Accordingly, this constitutes yet another compelling piece of

evidence that Salisbury acted maliciously and intentionally to harass and terminate Mr. Truitt.

         In view of this extensive record of Salisbury’s intentional and malicious discrimination and

retaliation, Mr. Truitt’s claims sounding in punitive damages should proceed to trial.

10. CONCLUSION

         It remains undisputed that Mr. Truitt performed his job satisfactorily and performed all of

his protected political activity outside of working hours, off of Salisbury’s premises, and without

use of Salisbury equipment or property. It also remains undisputed that Mr. Truitt’s political



63
  Salisbury Br. at 25.
64
  Ex. 26, D-001130 at *134-135 (May 25, 2018 Human Resource and Compensation Committee Minutes approving
Salisbury employee Darrel Long’s outside employment as a “Pilot” and listing George Banta and Chairman Art Bassin
as “present”). We also further note that, in addition to Salisbury’s objectively false pilot hypothetical, Salisbury also
suggests its actions would have been “no different” if Mr. Truitt had “created a successful company” (Salisbury Br.
at 2), however, the Minutes referenced in this footnote remarkably also indicate that Mr. Bassin’s committee
unanimously approved Salisbury employee Maurice Bowerman’s outside employment with “Bowerman Financial”
on the same day. Public records indicate Mr. Bowerman is the CEO of Bowerman Financial. Ex. 30, Bowerman
Financial, Inc. record printed from financecompanies.org on January 12, 2020.

                                                   Page 21 of 22
     Case 7:18-cv-08386-NSR-PED Document 48 Filed 01/28/20 Page 25 of 25




activity never interfered with his work and did cause his employment to end. Accordingly, because

this is precisely the type of conduct that New York Labor Law § 201-d was created to protect, we

respectfully request an Order denying Salisbury’s Motion for Summary Judgment in its entirety

with prejudice and any further and additional relief the Court deems appropriate.



                                             Respectfully submitted,


                                             Robert B. Lower
                                             Ted McCullough
                                             Attorneys for Plaintiff
                                             MCCULLOUGH GINSBERG
                                             MONTANO & PARTNERS LLP
                                             rlower@mgpllp.com
                                             tmccullough@mgpllp.com
                                             122 East 42nd Street, Suite 3505
                                             New York, New York 10168
                                             Phone: (646) 747-6895


Dated: New York, NY
       January 13, 2020




                                          Page 22 of 22
